NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
GUILLERMO BUSTILLO,                            :      Civil Action No. 18-13367 (JMV)
                                               :
                       Petitioner,             :
                                               :
               v.                              :        MEMORANDUM ORDER
                                               :
ERIN NARDELLI, et al.,                         :
                                               :
                       Respondents.            :
                                               :

       1.      On or about October 16, 2018, Petitioner Guillermo Bustillo filed an amended

petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his state court

convictions for second-degree sexual assault and third-degree child endangerment. (See Oct. 16,

2018 Am. Pet. at ECF No. 3-1 (hereinafter, the “§ 2254 Petition”).)

       2.      The Court already conducted its preliminary review of the § 2254 Petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases. (See Oct. 30, 2018 Memo. Order, ECF No.

4.) The Court also previously informed Petitioner that “all of the claims raised in [his] § 2254

Petition [appear to be] both unexhausted and untimely.” (Id. at PageID: 67.)

       3.      With respect to the unexhausted nature of Petitioner’s habeas claims, the Court

again reiterates that habeas relief may not be granted unless a petitioner has “exhausted the

remedies available in the courts of the State,” there is an absence of process in the state courts, or

there are circumstances which render the state process ineffective. 28 U.S.C. § 2254(b)(1); see

also Baldwin v. Reese, 541 U.S. 27, 29 (2004) (a state prisoner must exhaust his available state

remedies before seeking federal habeas relief); Newton v. Phelps, 943 F. Supp. 2d 494, 499 (D.

Del. 2013) (“one prerequisite to federal habeas review is that a petitioner must exhaust all remedies
available in the state courts.”) (citing 28 U.S.C. § 2254(b)(1)). A petitioner generally satisfies this

exhaustion requirement when he has presented his claims to the highest state court. See Picard v.

Connor, 404 U.S. 270, 275 (1971). Conversely, “[w]here any available procedure remains for the

applicant to raise the question presented in the courts of the state, the applicant has not exhausted

the available remedies.” Tinsley v. Johnson, No. 10-3365, 2011 WL 5869605, at *3 (D.N.J. Nov.

22, 2011); accord 28 U.S.C. § 2254(c).

       4.      In his current habeas petition, Petitioner indicates that he never filed a direct appeal

in New Jersey state court challenging his conviction and sentence. (ECF No. 3-1 at PageID: 40-

43.) Petitioner likewise acknowledges that he never sought to avail himself of New Jersey’s

separate post-conviction relief procedures, i.e., the State’s procedural mechanism to collaterally

attack a criminal conviction based on errors of a constitutional magnitude. (Id.) As such,

Petitioner’s § 2254 Petition, on its face, unequivocally suggests that all of Petitioner’s habeas

claims remain unexhausted. Ragland v. Barnes, No. 14-7924, 2015 WL 1035428, at *1-3 (D.N.J.

March 10, 2015) (a New Jersey state prisoner’s habeas claims are not properly exhausted until he

has presented all such claims “to the Superior Court of New Jersey, Law and Appellate Divisions,

and to the New Jersey Supreme Court.”); accord Tinsley, 2011 WL 5869605, at *3; 28 U.S.C. §

2254(c).

       5.      On October 30, 2018, the Court “in the interest of fairness,” nonetheless provided

Petitioner the opportunity to “show cause via the submission of a written response . . . within forty-

five (45) days . . . explaining why his § 2254 Petition should not be dismissed [for being, among

other things, unexhausted.]” (ECF No. 4 at PageID: 67.) At that time, the Court made clear “that

Petitioner’s failure to address the exhaustion concerns raised by the Court in that written response

[would] result in the dismissal of his § 2254 Petition without prejudice.” (Id.) Petitioner’s deadline




                                                  2
to respond to the Court’s October 30th Memorandum Order has now expired and Petitioner has

not filed any written response to the same.

        6.      In light of the foregoing, the Court has no basis to presently conclude that Petitioner

has fairly presented any of his habeas claims to the New Jersey Supreme Court; instead, the record

before the Court unequivocally suggests that none of Petitioner’s current habeas claims have ever

been presented to or otherwise addressed by New Jersey’s highest court. Thus, it wholly appears

that all claims raised in Petitioner’s current § 2254 Petition remain unexhausted for purposes of

federal habeas review. Pombrio v. Hense, 631 F. Supp. 2d 1247, 1253 (C.D. Cal. 2009).

        7.      Accordingly, at this time, the Court will dismiss Petitioner’s § 2254 Petition,

without prejudice, as fully unexhausted, i.e., all of the claims advanced in that pleading remain

unexhausted for federal habeas purposes. Mathis v. Attorney Gen. of New Jersey, 732 F. App’x

138, 141-42 (3d Cir. 2018); Mallory v. Bickell, 563 F. App’x 212, 215 (3d Cir. 2014). If Petitioner

does properly exhaust his claims in the future, he may, at that time, file a new habeas petition in

this Court. 1

        8.      A petitioner seeking relief under 28 U.S.C. § 2254 may not appeal from a final

habeas order unless he has “made a substantial showing of the denial of a constitutional right.”

See 28 U.S.C. § 2253(c). “A petitioner satisfies this standard by demonstrating that jurists of



1
  The Court makes no findings on whether this action is timely or not, or whether any subsequent
federal petition filed by Petitioner will be timely or time-barred. That said, any subsequent federal
habeas petition which Petitioner may file will be a new and separate petition which may not relate
back to the filing date of the current petition. Pombrio, 631 F. Supp. 2d at 1253 n.2. The Court
emphasizes that Petitioner’s § 2254 Petition remains fully unexhausted and that Petitioner has not
sought to avail himself of the stay-and-abeyance procedure detailed in Rhines v. Weber, 544 U.S.
269 (2005). The Court is likewise unable to independently find that Petitioner has otherwise
“satisfied the three requirements for a stay as laid out in Rhines: good cause, potentially meritorious
claims, and a lack of intentionally dilatory litigation tactics.” Heleva v. Brooks, 581 F.3d 187, 192
(3d Cir. 2009) (citing Rhines, 544 U.S. at 278).



                                                  3
reason could disagree with the district court’s resolution of his constitutional claims or that jurists

could conclude that the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner has failed to satisfy the

foregoing standard, and the Court shall accordingly deny him a certificate of appealability.

Therefore,

        IT IS on this 4th day of January, 2019,

        ORDERED that the Petitioner’s § 2254 Petition (ECF No. 3-1) is DISMISSED

WITHOUT PREJUDICE; and it is further

        ORDERED that no certificate of appealability shall issue, 28 U.S.C. § 2253(c)(2); and it

is further

        ORDERED that the Clerk of the Court shall CLOSE this matter; and it is further

        ORDERED that the Clerk shall serve a copy of this Memorandum Order upon Petitioner

by regular U.S. mail.

                                                       s/ John Michael Vazquez
                                                       HON. JOHN MICHAEL VAZQUEZ
                                                       United States District Judge




                                                  4
